NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                WANSFORD EUGENE FRAZER, Appellant.

                             No. 1 CA-CR 18-0493
                               FILED 9-3-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-002978-001
           The Honorable Lauren R. Guyton, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael F. Valenzuela
Counsel for Appellee

The Stavris Law Firm PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant
                              STATE v. FRAZER
                             Decision of the Court



                       MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Maria Elena Cruz joined.


M c M U R D I E, Judge:

¶1            Wansford Eugene Frazer appeals his conviction and sentence
for the destruction of or injury to a public jail. For the following reasons, we
affirm.

             FACTS AND PROCEDURAL BACKGROUND 1

¶2             On the evening of June 20, 2017, Detention Officers Espinoza
and Tarango began distributing evening meals to inmates housed in Tower
23 of the Lower Buckeye Jail. Due to a shortage, however, the detention
officers were unable to provide every inmate with a meal, including Frazer.
While they waited for more meals to arrive, the detention officers began
distributing items purchased (“canteen”) by the inmates. Because Frazer
did not have a canteen delivery scheduled, the detention officers passed by
his cell and continued to deliver canteen to cells adjacent to his. As they did
so, both officers heard a “loud pop” from the vicinity of Frazer’s cell and
went to investigate.

¶3           When they arrived, they noticed that the pane of the cell’s
window was cracked and that Frazer, the cell’s only occupant, was standing
next to the cell door. After transferring Frazer to another cell, Tarango
documented the damage.

¶4            The following day, Espinoza reviewed the security camera
footage taken during the incident. The footage shows Espinoza delivering
canteen to the cell next to Frazer’s before beginning to leave the area. Frazer,
seen lying on his cell’s bed, then rapidly strikes the glass pane of the cell


1       We view the facts in the light most favorable to upholding the verdict
and resolve all reasonable inferences against Frazer. State v. Harm, 236 Ariz.
402, 404, ¶ 2, n.2 (App. 2015) (citing State v. Valencia, 186 Ariz. 493, 495 (App.
1996)).




                                        2
                              STATE v. FRAZER
                             Decision of the Court

window two times. As Espinoza continues to move away from Frazer’s cell,
Frazer moves within his cell before striking the glass a third time, damaging
the windowpane. 2 Frazer then jumps off the bed as the detention officers
approach his cell to investigate.

¶5             The State charged Frazer with one count of destruction of or
injury to a public jail, a class 5 felony. Ariz. Rev. Stat. (“A.R.S.”) § 31-130. At
trial, the State presented the security camera footage, photographs of the
damaged window, and the testimony of the two detention officers. After
the State rested, Frazer moved for a judgment of acquittal under Arizona
Rule of Criminal Procedure (“Rule”) 20. The court denied the Rule 20
motion and Frazer testified in his defense. The jury found Frazer guilty as
charged, and the superior court sentenced Frazer to the minimum term of
4 years’ imprisonment. Frazer timely appealed, and we have jurisdiction
under A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                                 DISCUSSION

¶6             Frazer argues the superior court erred by denying his Rule 20
motion following the State’s case. Specifically, Frazer contends “that no
substantial evidence was presented which illustrated that his
conduct . . . was done so with the intent of breaking, cracking or otherwise
damaging” his cell’s window.

¶7             We review the denial of a motion for judgment of acquittal de
novo. State v. West, 226 Ariz. 559, 562, ¶ 15 (2011). Because Frazer presented
a case after the Rule 20 motion was denied, “we evaluate the motion based
on the entire record, including any evidence [Frazer] supplied.” State v.
Nunez, 167 Ariz. 272, 279 (1991).

¶8           When a Rule 20 motion is made, “the court must enter a
judgment of acquittal on any offense charged . . . if there is no substantial
evidence to support a conviction.” Ariz. R. Crim. P. 20(a). “‘Substantial
evidence,’ Rule 20’s lynchpin phrase, ‘is such proof that reasonable persons
could accept as adequate and sufficient to support a conclusion of
defendant’s guilt beyond a reasonable doubt.’” West, 226 Ariz. at 562, ¶ 16


2      The reflection cast from three panes of mirrored glass visible on the
right side of the security camera footage also appears to show that Frazer
struck the glass the first two times with his arm, and the final time with his
foot. The movement within his cell prior to the third strike appears to be
Frazer shifting his body so that he could kick the cell window.



                                        3
                             STATE v. FRAZER
                            Decision of the Court

(quoting State v. Mathers, 165 Ariz. 64, 67 (1990)). “[T]he relevant question
is whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Id. (quoting Mathers, 165
Ariz. at 66). In reviewing a Rule 20 motion, “[b]oth direct and circumstantial
evidence should be considered” to determine whether substantial evidence
supports a conviction. Id.

¶9            Under A.R.S. § 31-130, “[a] person who intentionally and
without lawful authority breaks, pulls down or otherwise destroys or
injures a public jail or other place of confinement is guilty of a class 5
felony.” Because Frazer only challenges the intent element of A.R.S.
§ 31-130, and enough evidence was presented concerning the other aspects
of the offense, we need only address whether any rational trier of fact could
have found Frazer intentionally damaged his cell’s window.

¶10           “‘Intentionally’ . . . means, with respect to a result or to
conduct described by a statute defining an offense, that a person’s objective
is to cause that result or to engage in that conduct.” A.R.S. § 13-105(10)(a).
“[I]ntent may be proven by circumstantial evidence, as a defendant’s state
of mind ‘is seldom, if ever, susceptible of proof by direct evidence.’” State
v. Harm, 236 Ariz. 402, 406, ¶ 13 (App. 2015) (quoting State v. Lester, 11 Ariz.
App. 408, 410 (1970)); see also State v. Routhier, 137 Ariz. 90, 99 (1983)
(“Criminal intent, being a state of mind, is shown by circumstantial
evidence. Defendant’s conduct and comments are evidence of his state of
mind.”).

¶11             Sufficient evidence was presented for the jury to conclude
beyond a reasonable doubt that Frazer intentionally damaged his cell
window. The security footage presented to the jury showed Frazer strike
the window twice, move within his cell, and then strike the window a third
time, damaging the glass. During his testimony, Frazer asserted he only hit
the windowpane twice and that he was merely knocking on the glass to get
the detention officers’ attention. But the security camera footage belied
Frazer’s claims, and the detention officers testified that: (1) the
windowpane was relatively thick; (2) inmates commonly knocked on the
windows to get their attention; and (3) typical knocking had not damaged
the windows in the past. Frazer likewise acknowledged that the
windowpane was thick and that he had knocked on the glass to
communicate before without incident. Moreover, the testimony presented
at trial established that, on the night of the event, Frazer was not given his
evening meal at the routine time. Frazer testified he told the detention
officers he had not been given a meal, had not received follow-up, and that


                                       4
                            STATE v. FRAZER
                           Decision of the Court

he began to hit the glass once he heard the detention officers move past his
cell to distribute canteen to other cells. Given these facts, a jury could
reasonably conclude Frazer intentionally damaged his cell’s window.

¶12            We are unpersuaded by Frazer’s attempts on appeal to point
us to other facts that may indicate he did not intentionally damage his cell
window. At best, Frazer’s arguments support the contention that a
reasonable jury could have drawn different inferences from the evidence
presented at trial. “When reasonable minds may differ on inferences drawn
from the facts, the case must be submitted to the jury, and the [superior
court] has no discretion to enter a judgment of acquittal.” State v. Lee, 189
Ariz. 590, 603 (1997). Accordingly, the superior court did not err by denying
Frazer’s Rule 20 motion.

                               CONCLUSION

¶13          For the foregoing reasons, we affirm Frazer’s conviction and
sentence.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5